LEVY, Judge.
The appellant was convicted of “Attempted First-Degree Murder With a Firearm” and “Carrying a Firearm in the Commission of a Felony” and was sentenced in connection with both charges.
Thereafter, the appellant filed a Motion for Post-Conviction Relief, pursuant to Rule 3.850 Florida Rules of Criminal Procedure, challenging the conviction and sentence entered in connection with the charge of Carrying a Firearm in the Commission of a Felony. The trial court denied that motion.
The State, being mindful of Carawan v. State, 515 So.2d 161 (Fla. 1987), and its progeny, has correctly confessed error and now agrees that the conviction and sentence challenged by the appellant must be vacated.
Accordingly, the denial of the appellant’s Motion for Post-Conviction Relief is hereby reversed, with this cause being remanded with directions to vacate the judgment and sentence entered against the defendant in connection with the charge of “Carrying a Firearm in the Commission of a Felony”.
Reversed and remanded with directions.